DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I including claims 1-8 in the reply filed on June 15, 2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists on the examiner.  This is not found persuasive because Invention II including claims 9-15 require; “a ring-shaped fastener holder attached to a distal end” (see claim 9), which is not required by Invention I. In addition, Invention II further requires that the prongs are configured to bend (see claim 15), whereas the prongs in Invention I are configured to break (see claim 8). Since, the inventions as claimed have a materially different design, mode of operation, function, or effect, do not overlap in scope, and are not obvious variants, the examiner maintains that different fields of searches including different classes/subclasses or electronic resources would be required and different search strategies or search queries would also be required thereby placing a serious burden on the examiner. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the at least one prong is configured to break away…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallard (2018/0291946). 

In reference to claim 1, Mallard discloses a captive fastener (34) comprising: a base (34c, see Figure 1a) including an opening (34d); and at least one prong (e.g. at lower left 34a, lower right 34a, upper left 34b or upper right 34b, Figure 1a) extending outward from the base (Figure 1a), wherein the at least one prong includes a distal end (formed as a lower end of lower left 34a, or as a lower end of lower right 34a, or as a lower end of upper 34b or as a lower end of upper right 34b). In further reference to claim 1, under a second interpretation, Mallard discloses a captive fastener (see Figure 3) comprising: a base (34 including an opening (34d) and at least one prong (see figure below) extending outward from the base (Figure 3), wherein the at least one prong includes a distal end (see figure below). The examiner recommends amending the claims with additional structural limitations pertaining to the elements of the device with respect to each other. For example, further defining the orientation (i.e. horizontal) of the base with respect to a longitudinal axis, the direction or orientation of the prongs with respect to the base (extending perpendicularly) and the location of where the prong breaks with respect to the base. 
[AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: textbox (Base)]
    PNG
    media_image1.png
    574
    740
    media_image1.png
    Greyscale

[AltContent: textbox (Second Prong)][AltContent: textbox (First Prong)]

In reference to claim 2, Mallard discloses a second prong (e.g. lower right 34a, or upper left 34b or upper right 34b, Figure 1a) extending outward from the base (Figure 1a). In further reference to claim 2, under the second interpretation, Mallard discloses a second prong (see figure above) extending outward from the base (Figure 3).

In reference to claim 3, Mallard discloses a third prong (e.g. upper left 34b or upper right 34b, Figure 1a) extending outward from the base (Figure 1a). In further reference to claim 3, under the second interpretation, Mallard discloses a third prong (see figure below) extending outward from the base (see figure below).
[AltContent: textbox (First prong)][AltContent: textbox (Third prong)]
[AltContent: ][AltContent: connector][AltContent: textbox (Second prong)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    311
    348
    media_image2.png
    Greyscale

In reference to claim 4, Mallard discloses the distal end (e.g. the lower end of lower left 34a, or as a lower end of lower right 34a) includes a fastener seat (formed as the outer surface engaging with fastener 40 head 42, Figure 1b). In further reference to claim 4, under the second interpretation, Mallard discloses that the distal end includes a fastener seat (formed as the outer lower surface engaging with the fastener head see figure below).
[AltContent: textbox (Fastener head)][AltContent: arrow][AltContent: textbox (Fastener seat)][AltContent: arrow]
    PNG
    media_image1.png
    574
    740
    media_image1.png
    Greyscale


In reference to claim 5, Mallard discloses further comprising a fastener (40, see Figures 1 or 3).

In reference to claim 6, Mallard discloses that a head (42) of the fastener is secured by the distal end of the at least one prong (see Figures 1a and 3, respectively). 

In reference to claim 7, Mallard discloses that the fastener is driven into a surface (at 10 and/or 20, see Figures 1a and 3, respectively).

In reference to claim 8, Mallard discloses that the at least one prong (e.g. at lower left 34a, lower right 34a, upper left 34b or upper right 34b, Figure 1a) is configured to break away from the base (34c) when the fastener is driven into the surface (see last line in Paragraph 64). In further reference to claim 8, under the second interpretation, Mallard discloses that the at least one prong (see figure above) is configured to break away (at least in part at portion 36a) from the base (34) when the fastener is driven into the surface (Paragraphs 65,  71, and 74). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mallard (2017/0356484) also teaches that it is known in the art to provide a captive fastener (12) with breakaway portions (12b, see paragraphs 9 and 59). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723